Reese, J.
This is an. application for a writ of mandamus to the clerk of the district court directing him to allow the relator to examine the public records of his office. It is alleged that respondent refuses to allow the inspection without the payment of the sum of fifteen cents for each examination. The record sought to be examined is the “fee boob,” which is kept as required by section 321 of *107the civil code. The relation shows that the relator is interested in the examination of the record referred to. Section 1 of chapter 74, Comp. Stat., provides that “ all citizens of this state and all other persons interested in the examination of the public records are hereby fully empowered and authorized to examine the same free of charge during the hours the respective offices may be kept open for the ordinary transaction of business.”
The fee book is a public record.
No defense has been plead to the relation and no reason is shown why the writ should not issue.
It is the duty of respondent to allow the examination of the record.
The writ is allowed.
Judgment accordingly.
The other judges concur.